DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event that the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status.
Request for Continued Examination
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection.  Because this application is eligible for continued examination under 37 C.F.R. § 1.114 and because the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 C.F.R. § 1.114.  Applicant’s submission dated November 30, 2021, has been entered.
Claim Objections
Claim 22 is objected to because of the following informalities.
Considering Claim 22: Claim 22 contains two final periods.  One of these should be removed. 
Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 
Claims 1, 3-5, 14, 31, and 32 are rejected under 35 U.S.C. § 103 as being unpatentable over JP2012121997 (“Kitaguchi”; see English-language machine translation in 14-page document made of record by the examiner on August 14, 2020) in view of EP0296505A1 (“Lovaid”).
Considering Claim 1: Kitaguchi teaches a polyamide resin used as a curing agent for epoxy resins.  (Kitaguchi, ¶ 0002).  Kitaguchi teaches an example polyamide resin that is made by reacting an amine component that is 1-[2-[(2-aminoethyl)amino]ethyl]amino-2-propanol with a linseed fatty acid dimer.  (Id. ¶¶ 0060-0061).  Kitaguchi also teaches that it is suitable to use a tall oil fatty acid to prepare the dimer acid.  (Id. ¶ 0032).
	Kitaguchi does not expressly teach an amine having the structure of one of the amine components recited by claim 1.  However, Kitaguchi generally teaches that it is suitable to prepare the amino component by reacting ethylene oxide or propylene oxide with a variety of polyamines, including triethylenetetramine (TETA) and tetraethylenepentamine (TEPA).  (Id. ¶ 0024).  One of ordinary skill would reasonably expect that the reaction of ethylene oxide with TETA or TEPA, as suggested by Kitaguchi at ¶ 0024, in making the amine component of Kitaguchi would give rise to the third and first structures of claim 1, respectively.  Thus, the third and first structures of claim 1 would necessarily flow from the example amidation reaction taught by Kitaguchi at ¶¶ 0060-0061 upon replacement of the amine component used in the example with an amine component that is a reaction product of ethylene oxide and TETA or TEPA.  Kitaguchi is analogous art because it is directed to the same field of endeavor as the claimed invention, namely polyamine-type curing agents for epoxy resins.  One of ordinary skill would have had a motivation and reasonable expectation of success in making such a replacement because Kitaguchi expressly identifies TETA and TEPA as suitable polyamines for preparing the amine component.  (Id. ¶ 0024).  The ethylene oxide adduct of TETA or TEPA suggested by Kitaguichi read on the “hydroxyethyl polyethylenepolyamine” limitation of claim 4.

Considering Claim 3: Kitaguchi teaches that the viscosity of the reaction solution increases with the progress of the reaction but does not solidify upon completion of the reaction.  (Kitaguchi, ¶ 0039).  Kitaguchi is silent as to the viscosity of the polyamide resin used as a curing agent.  Accordingly, the examiner recognizes that not all of the claimed effects or physical properties are positively stated by the reference.  However, the reference teaches a composition containing the claimed components in the claimed amounts prepared by a substantially similar process.  According to the original disclosure, the claimed combination of the claimed amine component with the claimed fatty acid component produces a curing agent exhibiting the claimed viscosity.  Therefore, one of ordinary skill would have a reasonable expectation that the claimed effects and physical properties, i.e. a viscosity of about 6,000 to 100,000 mPa·s, would necessarily flow from a composition containing all of the claimed components in the claimed amounts prepared by a substantially similar process.  Where See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112.01(I)-(II).
Alternatively, Kitaguchi teaches that the viscosity of the reaction solution increases with the progress of the reaction but does not solidify upon completion of the reaction.  (Kitaguchi, ¶ 0039).  One of ordinary skill in the art would have a reasonable expectation that the viscosity of the polyamide resin would be result effective variable that one of ordinary skill in the art would be motivated to optimize in order to achieve effective blending with the epoxy resin to be cured and effective rheological properties for an intended use of the cured resin.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see MPEP § 2144.05(II).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the viscosity of the polyamide resin through routine experimentation, and the motivation to have done so would have been to achieve effective blending with the epoxy resin to be cured and effective rheological properties for an intended use of the cured resin.
Considering Claim 4: As described above with respect to claim 1, Kitaguchi teaches that it is suitable to prepare the amino component by reacting ethylene oxide or propylene oxide with a variety of polyamines, including triethylenetetramine (TETA) and tetraethylenepentamine (TEPA).  (Id. ¶ 0024).  One of ordinary skill would reasonably expect that the reaction of ethylene oxide with TETA or TEPA, as suggested by Kitaguchi at ¶ 0024, in making the amine component of Kitaguchi would give rise to the third and first structures of claim 1, respectively.  These structures fall within the scope of the hydroxyethyl polyethylenepolyamine of claim 4.
Considering Claim 5: Kitaguchi teaches generally that the amine component used to cure an epoxy resin may contain an additional polyamine such as ethylenediamine, diethylenetriamine, or triethylenetetramine.  (Kitaguchi, ¶ 0028).  It would have been Id.).
Considering Claim 11: Lovaid teaches that a mixture of oleic acid linoleic acids is found in tall oil fatty acids.  (Lovaid, page 5, lines 42-45).  Oleic acid contains 18 carbon atoms and 1 double bond; linoleic acid contains 18 carbon atoms and 2 double bonds.  See evidentiary reference David J. Anneken et al., Fatty Acids, in 14 Ullmann’s Encyclopedia of Industrial Chemistry 73, 82, Table 11, published online 2006.
Considering Claim 14: Kitaguchi teaches linseed fatty acid.  (Kitaguchi, ¶ 0060).  Linseed oil contains predominantly the fatty acid linolenic acid, which is a fatty acid with 18 carbon atoms and 3 units of unsaturation.  See evidentiary reference David J. Anneken et al., Fatty Acids, in 14 Ullmann’s Encyclopedia of Industrial Chemistry 73, 82, Table 11, published online 2006.  Linolenic acid is a monomeric fatty acid with a molecular weight of about 278.  In the example of Kitaguchi at ¶¶ 0060-0061, the amine component 1-[2-[(2-aminoethyl)amino]ethyl]amino-2-propanol has a molecular weight of about 161.  In the example, Kitaguchi teaches reacting 100 g of the linseed fatty acid dimer component with 43.1 g of the amine component.  (Kitaguchi, ¶ 0060).  This corresponds to about 0.36 moles of monomeric fatty acid (i.e., 100 g ÷ 278 g/mol) and 0.26 moles of amine component (i.e., 43.1 g ÷ 161 g/mol).  Accordingly, the ratio of monomeric fatty acid to amine component taught by the example of Kitaguchi is about 0.36 : 0.26 or, equivalently, about 1.4 : 1.  This ratio falls within the range of claim 14.  When replacing the linseed fatty acid with tall oil fatty acid, one of ordinary skill would have a motivation to retain the ratio of acid to amine component in order to maintain the stoichiometry of the reaction between acid and amine for formation of the amide product.
Considering Claim 31: Kitaguchi does not expressly teach that the product of the reaction contains a component with the claimed structure.  However, this structure would necessarily flow from the amidation reaction taught by Kitaguchi at ¶¶ 0060-0061 upon replacement of the amine component used in the example with an amine 
Considering Claim 32: Kitaguchi does not expressly teach that the product of the reaction contains a component with the claimed structure.  However, this structure would necessarily flow from the amidation reaction taught by Kitaguchi at ¶¶ 0060-0061 upon replacement of the amine component used in the example with an amine component that is a reaction product of ethylene oxide and TETA or TEPA, suggested by Kitaguchi at ¶ 0024, and discussed above with respect to claims 1 and 4.  The structure depicted by claim 32 is the bis-amide of a Diels–Alder product formed by two unsaturated fatty acids.  One of ordinary skill in the art would know that fatty acid dimers form through Diels–Alder reactions.  See evidentiary reference David J. Anneken et al., Fatty Acids, in 14 Ullmann’s Encyclopedia of Industrial Chemistry 73, 101, second column, published online 2006.
Claims 22 and 24 are rejected under 35 U.S.C. § 103 as being unpatentable over JP2012121997 (“Kitaguchi”; see English-language machine translation in 14-page document made of record by the examiner on August 14, 2020) in view of EP0296505A1 (“Lovaid”).
Considering Claim 22: Kitaguchi teaches a method of making a polyamide resin used as a curing agent for epoxy resins.  (Kitaguchi, ¶ 0002).  Kitaguchi teaches an example polyamide resin that is made by reacting an amine component that is 1-[2-[(2-aminoethyl)amino]ethyl]amino-2-propanol with linseed fatty acid dimer.  (Id. ¶¶ 0060-0061).  Kitaguchi also teaches that it is suitable to use a tall oil fatty acid to prepare the dimer acid.  (Id. ¶ 0032).  
	Kitaguchi does not expressly teach an amine having the structure of one of the amine components recited by claim 22.  However, Kitaguchi generally teaches that it is suitable to prepare the amino component by reacting ethylene oxide or propylene oxide with a variety of polyamines, including triethylenetetramine (TETA) and tetraethylenepentamine (TEPA).  (Kitaguchi, ¶ 0024).  One of ordinary skill would reasonably expect that the reaction of ethylene oxide with TETA or TEPA, as suggested by Kitaguchi at ¶ 0024, in making the amine component of Kitaguchi would give rise to the third and first structures of claim 22, respectively.  Thus, the third and first structures Id.).
Kitaguchi is silent as to the trimeric, dimeric, and monomeric content of the tall oil fatty acid product.  However, Lovaid discusses the use of “commercial tall oil fatty acids” to prepare polymeric fatty acids that typically contain 70-99.5% dimer, 0.2-20% trimer, and 0-10% monomer.  (Lovaid, page 5, lines 42-54).  These three ranges substantially overlap with the ranges for the dimeric acid, trimeric acid, and mono acid of claim 22 (50-95%, 3-40%, and less than 5%, respectively).  Lovaid is analogous art because it is reasonably pertinent to the problem faced by the present inventor, namely the structures of available tall oil fatty acid products and polymeric fatty acids prepared from those products.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the typical polymeric tall oil fatty acid product described by Lovaid when replacing the linseed product used in the example of Kitaguchi with the tall oil product described generally by Kitaguchi at ¶ 0032, and the motivation to have done so would have been the Lovaid suggests that these products are readily obtainable from commercial tall oil fatty acids.  (Lovaid, page 5, lines 42-54).  One of ordinary skill in the art would also have a reasonable expectation of success in making this replacement because the linseed fatty acid dimer taught in the example of Kitaguchi at ¶ 60 contains 7% monomeric acid, 14% trimeric acid, and (by inference) 79% dimeric acid, and these values fall within the ranges taught by Lovaid.
Considering Claim 24: Kitaguchi teaches an antifoaming agent.  (Kitaguchi, ¶ 0048).
Claims 25-30 are rejected under 35 U.S.C. § 103 as being unpatentable over JP2012121997 (“Kitaguchi”; see English-language machine translation in 14-page document made of record by the examiner on August 14, 2020) in view of EP0296505A1 (“Lovaid”), as evidenced by US Pat. 6,299,785 (“Shimokawa”).
Considering Claims 25-30: Claim 25 refers to the curing agent of claim 1.  The rationale for the obviousness rejection of claim 1 set forth above is hereby incorporated into the present obviousness rejection of claims 25-30.
Kitaguchi teaches that a polyamide resin is combined with an epoxy resin sold under the product name EPICOAT 1001 to produce a coating film.  (Kitaguchi, ¶ 0062).  Evidentiary Shimokawa provides evidence that EPICOAT 1001 is a polyfunctional glycidyl ether of bisphenol A.  (Shimokawa, col 8, lines 32-36).  The polyamide resin composition of Shimokawa reads on the curing agent of claim 1, as recited by claim 25.  The EPICOAT 1001 of Kitaguchi reads on the epoxy composition of claims 25-29, and the coating film of Kitaguchi reads on the article of claim 30.
Response to Arguments
Applicant’s arguments in the remarks dated November 30, 2021, have been fully considered, and the examiner responds as follows.
A) At page 8 of the remarks, applicant argues that the written description rejection should be withdrawn in view of the claim amendment.  The examiner agrees and withdraws the written description rejection.
B) At pages 8-10 of the remarks, applicant argues that the obviousness rejections of the claims based on Kitaguchi should be withdrawn because Kitaguchi does not teach the trimeric, dimeric, and mono fatty acid content recited by the amended claims (50-95%, 3 to 40%, and less than 5%, respectively).  The examiner agrees that Kitaguchi does not expressly teach the less than 5% of mono acid required by the amended claims.  However, as described above in the rejection, Lovaid discusses the use of “commercial tall oil fatty acids” to prepare polymeric fatty acids that typically contain 70-99.5% dimer, 0.2-20% trimer, and 0-10% monomer.  (Lovaid, page 5, lines 42-54).  These three ranges substantially overlap with the ranges for the dimeric acid, trimeric acid, and mono acid of the claims (50-95%, 3-40%, and less than 5%, respectively).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the typical polymeric tall oil fatty acid product described by Lovaid when replacing the linseed product used in the example of Kitaguchi with the tall oil product described generally by Kitaguchi at ¶ 0032, and the motivation to have done so would have been the Lovaid suggests that these 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/ pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS E HILL/Primary Examiner, Art Unit 1767